                                                                                  nlFRK's OFFICE U.
                                                                                                  S.DIBT.CY RT
                                                                                         AT ROANOKE,VA
                                                                                              FILED

                         IN THE UNITED STATES DISTM CT COURT                               1A#1ûï2222
                        FOR THE W ESTERN DISTM CT OF VIRGINIA                         JU       DUDLEY, ERK
                                       FOANOKEDIVISION                               BY;
                                                                                                      R
 CA M ERON D .DICIQER SON ,eta1.,
                                                              CivilA ction N o.7:19CV 00802
        Plaintiffs,
                                                              M EM O M N D UM O PIN IO N

                                                              By:Hon.Glep E.Conrad
 M ND A L J.DU N CAN ,eta1.,                                  SeniorUnited StatesDistrictJudge
        Defendants.


       PlaintiffCam eron D.Dickerson,proceeding pro se,filed acom plainton behalfofhimself

and the ProgressiveNationalCommitlee againstnumerousindividualsincluding the Republican

National Comm ittee, a Virginia General District CourtJudge, and officials working for the

M ontgomery Cotmty,Virginia Com monwealth'sAttorney Office and the M ontgomery County,

VirginiaSheriff'sOffice.Thismatteriscurrentlybeforethecourton Dickerson'sm otionforleave

toproceed in formapauperis.Althoughthecourtgrantsthem otion,forthefollowingreasons,the

com'tconcludesthatthecomplaintmustbedismissedpttrsuantto28U.S.C.j1915(e)(2)(B).
                                             Backzround

       D ickerson statesthathe isthe Chairm an ofthe ProgressiveN ationalCom m ittee,apolitical

actioncommittee(:TAC''),registeredwiththeFederalElectionCommission.lIn sllm,Dickerson
allegesthattheDefendants<çinterfergedjin gllisjelection activities,''andthoseofhisPAC,and
EGintentionally forced''him to misselection deadlines,aswellasttintentionally conspirgingqto
discredit,defnm eand distress''him .




1       <CA PAC is a business, labor, or interest group that raises or spends m oney in connection with
afederalelection,in some casesby contributing to candidates.'' M ccutcheon v.Fed.Election Comm 'n,572 U.S.
185,l93(2014).
           Dickerson alleges that,on April 15,2019,the M ontgomery Cotmty Sheriff CGm ade a

terroristic threat''which Dickerson reported to the FederalBureau oflnvestigation on M ay 7,

2019. Thereafter,Dickerson claim sthaton M ay 10,2019,Sheriffsdeputiescnm e Stbeating on''

hisdoor,falsely claim ing to have asearch warrant. Hedoesnotdescribe any otheraction by the

deputies,includingwhetherthey enteredllisresidence.

           In m id-M ay 2019,D ickerson wasçdconsideringz'urming forSheriffy''and also (slatmclling''

his campaign for a congressional seat in Virginia. Dickerson alleges that a Eslkepublican

Judge ...pushed''Dickerson'sinitialarraignmentforoneweek,which forced Dickerson to miss

theDemocraticParty nom ination forSheriffofM ontgomery Cotmty. Dickerson allegesthatthis

delay occmred afterthecurrent(dlkepublican Sheriff'ofM ontgom ery CotmtypurportedlyCsuseda

jailsnitch''tolenrn9om Dickersonwhetherheplnnnedtoz-tm forSheriffand,ifso,withwhich
politicalparty hewould berunning.

           Dickerson furtherallegesthatin July 2019,thejudge overseeing his arraignmentand
 . '   '         ,.               e        .   .                       ,        .'
                                                                                ,    '        1.

membersofthe''Repubfican controlledM ontgomeryCotmty Commonwealth'sAttorneyOffice''
worked together to Gçcreate a fake capias''z using a ççletter of libel''created by other alleged

Republicans. Dickerson describesthiseffortascdmlattemptto discredit,deterand defame (hisj
characterandlivelihood,puttinghim injailagainforanothermonth.''çiW orlcingwith''adoctor,
thesesame DefendantsCimanufactured libel:slanderand committed perjury recorded in Circuit
Courton October15,2019,''whichkeptdthim injailagainf0ranothermonth.''
           Finally,D ickerson alleges that on N ovem ber 25,2019,the M ontgom ery County Sheriff

ç%chased''him after speaking at a ççBoard of Supervisors M eeting''in a M ontgom ery Cotm ty



           E$In Virginiaacapiasisthe functionalequivalentofan arrestwarrant.'' United Statesv.Hickman,No.95-
5165,1996WL 191937,at*1n.1(4thCir.1996)(citingVa.CodeAnn.j19.2-80).
Governm enlCenter.Accordingto Dickerson,theSheriffandhisdeputieswereçsyellingandacting

erratic,''andtheSheriffhadhisdeputies(dputhands''on Dickerson whilehepurportedly attempted

tospeakwithDemocraticcolleagues.Dickersondoesnotdescribeanyphysicalinjtlriesthatarose
from thisincident,orany otherform ofphysicalcontact.

       He seeks $100,000,000 in dnm ages due in partto a $50,000,000 fundraising shortfall
allegedly caused by the Defendants,aswellasptmitive dnmagesarising from çlm entalanguish''

and otherpsychologicalinjuries.
                                     Standard ofR eview

       Under28U.S.C.j 1915(e),which governsinformapaunerisproceedings,courtshave$$a
dutytoscreeninitialfilings.''ErilineCo.v.Johnson,440F.3d648,656-57(4thCir.2006).Courts
(Gshalldismissatany tim e''acom plaintthatis(Trivolous''orCGfailsto state aclaim on wllich relief

may begranted.''28U.S.C.jj 1915(e)(2)(B)(i)-(ii).A courtmay dismissa claim asfacmally
frivolouswherethefactsalleged are(Gclearly baseless,''a category encom passing allegationsthat

areGçfnnciful,''ççfnntastic,''andtçdelusional.''Neitzkev.W illiams,490U.S.319,325-28(1989).
CW Sthose wordssuggest,a fnding offactualf'
                                          rivolousness isappropriate when the factsalleged

rise to the levelofthe irrationalorthe wholly incredible,whetherornotthere arejudicially
noticeablefactsavailableto contradictthem.''Dentonv.Hernandez,504U.S.25,33(1992).
       In reviewing acomplaintfordismissalunderj 1915(e)(2)(B)(ii),courtsapply thesnme
standardused toreview amotionfordismissalunderRule12(b)(6)oftheFederalRulesofCivil
Procetlure.'Deitontav.Alweloùé,330 F.3d 630,633 (4th Cir.2003). Federalcourtsmust
construe pro se pleadings liberally. See,e.c.,Erickson v.Pardus,551 U.S.89,94 (2007).
Nevertheless, çGlpjrinciples requiring generous construction of pro se complaints are
not...withoutlimits.''Beaudettv.CitvofHampton,775F.2d 1274,1278(4thCir.1985).Like
al1plaintiffs,a nro se plaintiffm ustCGdem onstrate m orethan a sheerpossibilitythata defendant

hasactedllnlawfully,''and dtarticulatefactsthat,when accepted astrue,dem onstratehehasstated

aclaim entitlinghim torelief.''Hodgev.Gansler,547F.App'x209,210(4thCir.2013)(quotation
marksomitted).
                                              D iscussion

        Dickerson purportsto bring claimsundertheEighth andFourteenth Am endm ents,3aswell

as18U.S.C.j245relatedtoDefendantsStliqntimidatlingqEaqEclandidateforgellected (olfisce.''
ECFNos.2& 2-1.Dickersonalsomakesvagueandconclusoryallegationsofdefamation.J-
                                                                           I1.
        ThecourtfirstlookstoDickerson'sstamtoryclaims.18U.S.C.j245providesforcriminal
penalties,nota private cause ofaction. Further,j 245(a)(1)specifically reservesthe rightof
prosecution tmder that section to United States government offcials. Accordingly,the court

dismisseswithprejudiceDickerson'sclaimsunderthisstatute.SeeKellvv.Rockefeller,69Fed.
App'x.414,415(10thCir.2003)(Ct-l'
                                hedistrictcourtcorrectly dismissedplaintiY sclaimsunder
18U.S.C.j241andj245,forfailuretostateaclaim,becausethecriminalstamtesdonotprovide
forcivilcausesofactiom').
        ln lightofDickerson's pro se status,the courtconstnzes any otherremaining election-

related claim sasarising tmderthe FirstAm endmentand 42 U .S.C.1985. Dickerson appearsto

allegethattherewasa conspiracy amongstRepublican offcialsto time lliscrim inalprosecutions

such thatDickerson would miss election deadlines,due to his politicalaffiliation. Dickerson

allegesthatthisconspiracywasfacilitatedbytheSheriffsuseofa(jailsnitch''tolenrnwhether
D ickerson w asrunning for Sheriff and with w hich party he w ould be nm ning,and im plem ented

byaVirginiajudgedelayingthehearingsinthecourseofDickejson'scriminalprosecution.The

3       WhileDickersoncitestotheFourteenthAmendmentasabasisforrelietthecourtbelievesthisstatementis
bestconstzuedasclaimsarising underthedoctrinesdescribed elsewherein thisopinion.
                                                   4
courtbelievesthese allegationsare factually frivolous,and therefore worthy ofdism issal,under

28 U.S.C.j 1915(e)(2)(B)(i). The courtwill,however,also analyze Dickerson'sclaimstmder
Rule12(b)(6)outofanabtmdanceofcaution.Neitzke,490U.S.at329.
       The courtfirstlooksto Dickerson's election-related claim s,which the courtconstnles as

arisingunder42 U.S.C.j 1985 andtheFirstAmendment.Plaintiffsallegingunlawfulintentin
conspiracyclaimsunderj1985mustCipleadspecificfactsinanon-conclusoryfashiontosurvive
a motion to dismiss.'' Gooden v.Howard Ct'y..M d.,954 F.2d 960,969-70 (4th Cir.1992).
Dickerson's bald allegations of parallel conduct and conclusory statem ent that there was a

conspiracy areinsufficient,withoutm ore,to plead aconspiracy. SeeBellAtl.Corp.v.Twombly,

550U.S.544,557(2007).
       In addition,a cognizable FirstAmendm entretaliation claim requiresa plaintiffto allege:

(1)Etthat(plaintiff'sjspeechwasprotected'';(2)(çdefendant'sallegedretaliatoryactionadversely
affected the plaintiffsconstitutionally protected speech'';and (3)(&a causalrelationship exists
between (plaintiffs) speech and the defendant's retaliatory action.'' Suarez Corp.Indus.v.
M cGraw,202 F.3d 676,685-86 (4th Cir.2000). In addition,plaintiffs bringing claims of
retaliatoryprosecution orretaliatory arresttmdertheFirstAmendm entçsmust''plead andprovean

(dabsenceofprobablecause.''Hartmanv.M oore,547U.S.250,265-66(2006);Nievesv.Bartlett,
139 S.Ct.1715,1724 (2019). Here,Dickerson doesn0tsatisfactorilyplead alack Ofprobable
cause,and failsto properly allegeany causalrelationship between llispoliticalaspirationsand the

D efendants'actions. The courtw illtherefore dism iss these claim s.

       ThecourtnextlookstoDickerson'sEighth Am endm entclaims. TheEighth Am endment

prohibits the infliction of (Kcrueland tm usualpunishm ents ....''U .S.Const.am end.V III'
                                                                                         . Eighth
                                   /

Amendmentprotectionsattachoùly afterco/victionandsentence. Graham v.Connor,490U.S,
386,392n.6(1989).Dickersononlybrieflydescribestwopotentiallyrelevantincidentsbetween
himselfand the Defendants:the M ay 10,2019 incident in which Sheriffs deputies Sçbeat on''

Dickerson's door, and the N ovember 25, 2019 incident in which deputies ççput hands''on

Dickerson. Dickerson was in public- not incarcerated- at that tim e, and thus the Eighth

Am endm entdoesnotapply to theseclaim s.

       Instead,in lightofD ickerson'spro se status,the courtw illconstruethese claim sas arising

tmdertheFotlrthAmendment'st<objectivereasonableness''standard.Grahnm v.Connor,490U.S.
386,388(1989). RegardingtheM ay 10 incident,Dickerson failstoallegethatthedeputiesdid
anything more after knocking on his door,such asacm ally entering his house,which does not

implicateFourthAmendmentrights.SeeKentuckyv.King,563U.S.452,471(2011)(noFourth
Amendmentviolationbasedonmereallegationthatoffkersçsbangedonthedoorasloudas(they)
could'');UnitedStatesv.M iller,680F.App'x 187,189(4thCir.2017)(Cçl-lere,theofficersdidno
more than knock on the doorand announce theirpresence. Thiswasnotan actualorthreatened

violation of the Fourth Amendment.'). And regarding the November 25 incident,merely
physicallytoucllinganazresteedoesnotconstituteexcessiveforce.Connor,490U.S.at396tdiotlr
Fourth Amendmentjtzrispnldence has long recogrlized thatthe right to make an arrest or
investigatory stop necessarily caniesw ith ittherightto use som edegree ofphysicalcoercion or

thzeatthereoftoeffectit,'').DickersonhasnotallegedmorethanthatofficersElputhands''onllim.
Thecourtisboundto dism isstheseclaims.

      Finally,any claim s of defam ation in D ickerson's com plaint arise only under state law .

Defnmationby astate official,by itself,isinsufficientto stateaclaim tmder42 U.S.C.5 1983.
                                        '                    .                            ,

Paulv.Davis,424U.S.693,712 (1976).Dickerson allegesthatatleastsomeoftheDefendants
are Virginia residents. Accordingly,the courtlacksoriginaljurisdiction overthese state-law


                                              6
defnmation claims. Thecourtdeclinesto exercisesubjectmatterjmisdiction overDickerson's
remainingclaims,havingconcludedthathisfederalclaimsaremeritless.28U.S.C.j1367(c)(3)
(acourtmay declinetoexercisesupplementaljurisdictionwhereithasdismisseda11claimsover
whichithasoriginaljtuisdiction).
                                     C onclusion
          î

      F0rthereasonsstated,thecourtwillgrantDickerson'sm otionforleavetoproceedinfol'
                                                                                   ma

pauperis.However,hiscomplaintwillbedismissed,under28U.S.C.jj1915(e)(2)(B)(i)-(ii).
      DATED:This N       day ofJanuary,2020
                                                                   r     .



                                                   SeniorUnited StatesDistrictJudge
